Citation Nr: 1533156	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  00-22 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a dental disorder, for compensation and Department of Veterans Affairs (VA) outpatient treatment purposes, to include as secondary to a seizure disorder.
 
2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a seizure disorder.
 
3.  Entitlement to service connection for degenerative joint disease of the spine, to include as secondary to a seizure disorder.
 
4.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to a seizure disorder.
 
5.  Entitlement to an initial evaluation in excess of 10 percent, on the basis of aggravation, for a seizure disorder.
 
6.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to May 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2000 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The August 2000 rating decision, in pertinent part, found that new and material evidence had not been submitted to reopen a claim for service connection for a seizure disorder; denied service connection for depression, degenerative joint disease of the spine, a bilateral knee disorder, and a dental disorder; and determined that entitlement to a TDIU was not warranted.

In July 2001, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in Washington, D.C.  A transcript of this hearing is of record.

In January 2002, the Board reopened the claim of entitlement to service connection for a seizure disorder, and remanded the case to the RO for additional development.  
In August 2003, the Board denied the above-mentioned matters.  The Veteran then appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2005, the Court issued an Order granting a Joint Motion for Remand (JMR), vacating the Board's August 2003 decision, and remanded the matters to the Board for action in compliance with the JMR.  The Board then remanded the claims for further development in December 2005. 

In February 2007, the Board again denied the claims on appeal.  The Veteran again appealed that decision to the Court, and in December 2008, the Court issued a second Order, granting another JMR and vacating the Board's February 2007 decision.  The matters were once again remanded to the Board for action in compliance with the JMR.  The Board again remanded these issues for further development in April 2009. 

In May 2010, the Board again denied the claims on appeal.  The Veteran appealed that decision to the Court once more, and in April 2011, the Court issued yet another Order granting yet another JMR and vacating the Board's May 2010 decision.  These matters were remanded to the Board for action in compliance with the JMR, and the Board, in turn, remanded the issues on appeal for further development in August 2011. 

The Board again remanded these claims for further development in November 2012.  Thereafter, the case was returned to the Board for further appellate review.  In August 2013, the Board granted the Veteran's claim for entitlement to service connection for a seizure disorder, finding that the disability clearly and unmistakably preexisted service and that there was no clear and unmistakable evidence to show that the disability was not aggravated therein.  As the Veteran's additional service connection claims relied on a theory of secondary service connection based upon the now-service-connected seizure disorder, those claims were remanded so as to obtain etiological opinions from a VA examiner.  Those actions having been completed, the issues above are now before the Board for disposition at this time.

Finally, in September 2013 the RO found that the Veteran's seizure disorder, prior to entrance, was manifested at a level of 10 percent disabling.  Per Diagnostic Code 8910, to qualify for an evaluation of 10 percent, the evidence simply requires a confirmed diagnosis and a history of seizures.  The RO also found that the Veteran's current symptomatology was reflected by a 20 percent evaluation (at least one major seizure in the prior year, or at least two minor seizures in the prior six months).  Using a 10 percent evaluation as a pre-aggravation baseline, the AMC subtracted that percentage from the assigned 20 percent rating which yielded an adjusted evaluation of 10 percent.  The Veteran disagreed with that finding, arguing that evidence of record was not sufficient to assign a 10 percent baseline evaluation.

The issues of entitlement to service connection for degenerative joint disease of the spine and bilateral knees, each as secondary to a service-connected seizure disorder, as well as entitlement to an initial evaluation of 10 percent, on the basis of aggravation, for a seizure disorder, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  There is no evidence of in-service jaw trauma, and such is not alleged in this case.  

2.  Evidence of record demonstrates that an acquired psychiatric disorder had its onset in or is otherwise attributable to service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a dental disorder for compensation and/or outpatient treatment purposes have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.381, 17.161 (2014).

2.  An acquired psychiatric disorder was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107  (West 2014); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

As the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder is granted herein, a detailed discussion of VA's various duties to notify and assist is unnecessary because any potential failure of VA in fulfilling these duties is harmless error. 

Regarding the dental claim on appeal, proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

These notice requirements apply to all five elements of a service connection claim (veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified on several instances over the long course of this appeal of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  These letter accordingly addressed all notice elements, to include how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

As for the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to the extent available, to include records from the Social Security Administration (SSA), and no outstanding records have been identified by the Veteran which have not been associated with the VA claims file.  The Board therefore finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Regarding the Veteran's argument that he was not provided a complete VA dental examination in association with his claim (see Statement, February 2014), the Board finds that a VA examination is not necessary for the purpose of adjudicating his claim, as the standards of the decision of the United States Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  

Under McLendon, VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Id at 81.

However, as explained below, the Veteran is not alleging that his dental disorder resulted from combat wounds or in-service trauma.  Further, he has not contended that a dental disorder is aggravating a service-connected disability or any disability for which he is receiving VA treatment.  He is, in fact, contending the opposite (that treatment for a service-connected disorder resulted in a current dental condition).  This is an important distinction, as dental treatment is not available in instances whereupon a service-connected disability aggravates a non-service-connected dental disorder.  See 38 U.S.C.A. § 1712(a)(1).  In light of these findings, the requirements of McLendon have not been met.  Therefore, an additional medical nexus opinion accompanied by a complete VA dental examination, under the circumstances presented in this case, is not warranted for this issue.  Accordingly, the Board finds that no further action is necessary to meet the requirements of the VCAA or the Court.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Dental Claim

The first issue before the Board is entitlement to service connection for a dental disorder, namely gingival hyperplasia (a form of periodontal disease), for compensation and VA treatment purposes.  The Court has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  In this case, the Veteran has asserted that he is seeking VA treatment for a dental disorder secondary to a service-connected disability.  Specifically, the Veteran contends that medication for his seizures, Dilatin, has caused or contributed to his dental problems.  See Brief, April 2015.    

The determination of whether service connection may be established for the purpose of outpatient dental treatment is based on the criteria set forth under 
38 C.F.R. §§ 3.381, 17.161.  The Veteran must (1) have a dental disorder that fits the criteria of 38 C.F.R. § 3.381, and (2) qualify for treatment under one of the classes specified in 38 C.F.R. § 17.161.

Under 38 C.F.R. § 3.381(a), treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered.  Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  See 38 C.F.R. § 3.381(c) (2014). 

While in Nielson v. Shinseki, 607 F.3d 802 (2010), the Federal Circuit court suggested that dental malpractice could constitute trauma in some circumstances, the Veteran has not alleged, and there is no evidence of, improper dental treatment during service.

In this case, the Veteran entered service without any missing teeth.  See Report of Medical Examination, February 4, 1965.  He has not claimed that he lost teeth during service, or that he suffered in-service dental trauma.  Instead, and as noted above, he asserts that treatment for a service-connected disability has resulted in his dental condition.    

As no dental condition was noted at entry, 38 C.F.R. § 3.381(d) is not applicable here.  Further, 38 C.F.R. § 3.381(e) indicates specific dental conditions that will not be considered service-connected for treatment purposes: 

(1) Calculus; 

(2) Acute periodontal disease; 

(3) Third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and 

(4) Impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service. 

Finally, 38 C.F.R. § 3.381(f) provides that teeth extracted because of chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.  38 C.F.R. § 3.381.  Again, the Veteran has not claimed that teeth were lost during his period of active duty, despite the fact that his May 1965 separation examination indicates that several teeth were missing at that time.   

The Board instead turns to the question of whether the Veteran demonstrates eligibility for a particular class of dental treatment under the provisions that authorize such treatment.  38 C.F.R. § 17.161.  Authorization of outpatient dental treatment is governed by 38 C.F.R. § 17.161 (2014).  Class I treatment is authorized for those having a service-connected compensable dental disability or condition.  The dental disabilities for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  

Here, the Veteran has not asserted or demonstrated that he has any dental disability for which service-connected compensation benefits are available.  Therefore, he does not qualify for Class I treatment.  38 C.F.R. § 17.161(a).  The Board would like to also point out that while missing teeth may be compensable for rating purposes under Diagnostic Code 9913 (loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity), the Note immediately following states that such ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease.  Here, there is no evidence of bone loss through trauma, and absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to VA dental examinations or outpatient dental treatment.  Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  

A December 2013 statement from the Veteran's private provider noted that, as a result of the Veteran's [now-service-connected] epilepsy, a dental problem exists in the form of gingival hyperplasia due to the use of Dilantin.

A VA medical opinion, authored in February 2015, noted that Dilantin-induced gingival hyperplasia would be much more severe than the minimal level demonstrated by the record, especially considering his failure to maintain adequate dental health throughout the years since his discharge.  As such, the examiner found that the Veteran's dental disorder was less likely than not due to, or the result of, the Veteran's service-connected disability. 

Here, the Veteran is not alleging that he has missing teeth or periodontal disease as the result of combat wounds or trauma.  He is not residing in a VA facility.  He was not a prisoner of war and did not file his claim for dental treatment until October 2000, approximately 25 years after separation.  Importantly, the Veteran has claimed that a service-connected disorder is causing and/or aggravating a dental disorder.  He has not contended that a dental disorder is aggravating a service-connected disability or any disability for which he is receiving VA treatment.  Again, this is an important distinction, as dental treatment is not available in instances whereupon a service-connected disability aggravates a non-service-connected dental disorder.  See 38 U.S.C.A. § 1712(a)(1).  As such, even if the Board were to assign greater probative weight to the December 2013 private opinion, entitlement to service connection would not be available in this instance.  

Finally, the Veteran is not in receipt of a 100 percent disability rating and is not participating in a VA rehabilitation program.  The Veteran is also ineligible for one-time treatment as a Class II dental patient under 38 C.F.R. § 17.161, as he does not have a service-connected dental condition and he did not apply for such treatment within 180 days after discharge or release.  As such, he does not qualify for Class IIa, IIb, IIc, IIR, III, IV, V, or VI treatment.  See 38 C.F.R. § 17.161(c), (d), (e), (f), (g), (h), (i), (j).

Based on the above, the Veteran is not eligible for one-time treatment under 
38 C.F.R. § 17.161(b), and treatment/compensation is not available for periodontal disease which was aggravated by a service-connected disability.  Although the Board is genuinely sympathetic to the Veteran's claim, as a matter of law, the Veteran's claim must be denied under these criteria.  The Board is bound by the law and without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104 (West 2014).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  

Under these circumstances, the Veteran has failed to state a claim for service connection for a dental disorder for compensation or treatment purposes.  As such, the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Acquired Psychiatric Disorder

The Veteran alleges that his current diagnosis of depression (see VA Psychiatry Outpatient Note, November 2009) was incurred during active duty.  Specifically, the Veteran contends that he was placed in a mental health ward during active service, as a result of his seizure disorder, and that while receiving in-patient treatment he witnessed a man break a mirror and cut his wrists.  

To that end, the United States Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Here, service treatment records do not reflect any complaints, findings, or diagnoses of a psychiatric nature.  On separation in May 1965, the Veteran's psychiatric status was normal. 
Post service, a VA psychiatric report dated November 10, 2009, indicated that the Veteran carried a DSM-IV diagnosis of depression.  The Veteran reported that he was placed in a mental ward during service after he had a seizure.  The Board notes that this account is confirmed by an in-service report dated May 6, 1985.  The Veteran reported that he witnessed a fellow patient break a mirror and cut his wrists.  Per the Veteran, there was blood everywhere.  He noted that he still suffered from dreams and flashbacks related to this incident.  Based on the Veteran's history, which was partially-confirmed by service treatment reports, the examiner opined that the Veteran suffered from depression and posttraumatic stress disorder (PTSD) as a result of this in-service incident.  The examiner added that the Veteran continued to have symptoms to this day, and that those symptoms are connected to his period of service.
In December 2013, the Veteran's private provider stated that the Veteran carried diagnoses of depression and PTSD related to treatment in an in-service psychiatric institute.

While VA could undertake additional development to clarify whether the Veteran has a current diagnosis of PTSD, in addition to depression (which has been issued based on DSM-IV criteria), because the Veteran's in-patient psychiatric stay was documented in his service treatment record, and because VA and private examiners have linked a currently-diagnosed acquired psychiatric disorder directly to the Veteran's period of active service, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  Accordingly, the Board concludes that grant of service connection for an acquired psychiatric disorder is warranted.  




ORDER

Service connection for a dental disability, for compensation and Department of Veterans Affairs (VA) outpatient treatment purposes, is denied.

Entitlement to service connection for an acquired psychiatric disorder is granted.


REMAND

Although further delay is regrettable, the Board finds once again that additional development is needed to adjudicate the remaining issues on appeal. 

As to the Veteran's claims for service connection for disorders of the spine and bilateral knees, each to include as secondary to his service-connected seizure disorder, the record contains conflicting medical evidence.  For example, a June 1996 private medical report appears to link bilateral internal derangements to his seizure disorder, however no rationale was offered in support of that opinion.  

Further, a July 1999 private treatment report noted that the Veteran's posture was extremely bad with severe head-forward posture due to years of epilepsy, and that his seizures have caused his muscles and spine to go through some damage over the years.  An x-ray of the spine indicated degenerative joint disease as well as previously-healed fracture areas with some callus formation to the clavicle and ribs.  The provider stated that all fractures were probably due to violent gran mal seizures, though no other possible etiologies were discussed.  Also, the Board notes that it is unclear as to whether there were any vertebral fractures at that time.

Following an August 2013 Board remand, a VA examiner was asked to provide an opinion as to whether either disorder was caused, or aggravated, by the Veteran's now-service-connected seizure disorder.  In February 2015, a VA examiner quickly dismissed this theory of etiology, noting that there was no medical evidence to show that the Veteran had injured his back during a seizure, and that he was unaware of any medical studies to show that seizures can cause arthritis of the back or knees.  The Board notes that the VA examiner failed to reference either positive opinion noted above.  Also, the examiner failed to discuss whether it was at least as likely as not that a disorder of the back and/or knees was aggravated beyond normal progression by this service-connected disability.  

To that end, the Board notes that under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

As such, substantial compliance with the Board's remand directives was not satisfied, and this matter must be remanded once more to ensure proper development.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Veteran's claims for secondary service connection must be remanded again so as to provide a complete, in-person VA orthopedic examination to determine whether a seizure disorder caused, or permanently aggravated, a disorder of the spine and/or knees.

Turning to the Veteran's increased rating claim, to include his assigned baseline rating of 10 percent which is deducted from his schedular evaluation of 20 percent, the Board finds that the most recent VA examination to address the severity of his disability is ultimately unclear.  Specifically, the Board notes that the examiner noted that the Veteran experienced at least one major seizure per month, though denied that the Veteran had experienced a major psychomotor (convulsive) seizure.  This is an especially important distinction in this case, as private examiners through the years have attributed spinal problems and knee disorders to grand mal seizures.  Also, the distinction between major and minor seizures is crucial for rating purposes.

Diagnostic Code 8910, grand mal epilepsy (for which the Veteran is rated), and Diagnostic Code 8011, petit mal epilepsy, are rated under the General Rating formula for major and minor seizures.  A major seizure is characterized by generalized tonic-clonic convulsion with unconsciousness.  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).  38 C.F.R. § 4.124a. 

Under the general formula for major and minor epileptic seizures, a 10 percent rating is warranted for a confirmed diagnosis of epilepsy with a history of seizures.  A 20 percent rating is warranted for at least one major seizure in the last two years or at least two minor seizures in the last six months.  A 40 percent evaluation is warranted for at least 1 major seizure in the last 6 months or 2 in the last year, or averaging at least 5 to 8 minor seizures weekly.  A 60 percent rating is warranted for a seizure disorder averaging at least 1 major seizure in 4 months over the last year, or 9-10 minor seizures per week.  An 80 percent evaluation is to be assigned when averaging at least 1 major seizure in 3 months over the last year, or more than 10 minor seizures weekly.  A 100 percent rating requires the Veteran average at least 1 major seizure per month over the last year.  38 C.F.R. § 4.124a.  In the presence of major and minor seizures, the predominating type is rated, and there is no distinction between diurnal and nocturnal major seizures.  Id. 

Here, it is unclear as to whether the Veteran experiences a major seizure at least once per month, or whether his monthly seizures are more appropriately characterized as minor.  Under 38 C.F.R. § 4.121, regarding the identification of epilepsy, to warrant a rating, the seizures must be witnessed or verified at some time by a physician.  Regarding the frequency of epileptiform attacks, competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted.  It is also provided that the frequency of seizures should be ascertained under the ordinary conditions of life while not hospitalized.

As such, the Veteran's increased rating claim must be remanded once again for an in-person examination in order to assess, with precision, exactly which type of seizures the Veteran is experiencing, and the frequency thereof.  The Board encourages the examiner to make such distinctions in the comment section if the disability benefits questionnaire does not allow for such specificity.

Finally, the Veteran's claim of entitlement to TDIU is inextricably-intertwined with the issues addressed above, and will be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that, where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall schedule a VA orthopedic examination to assess the nature and etiology of any currently-diagnosed disorder of the spine and bilateral knees.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should specifically review, note, and discuss the Veteran's prior diagnoses of arthritis of the spine and knees, his service-connected seizure disorder, and the positive private opinions of record.   

In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following questions:

a)  Is it at least as likely as not (50 percent or greater) that any disorder of the spine or knees was caused by a service connected disability (to specifically include a seizure disorder).  Why or why not?

b)  Is it at least as likely as not (50 percent or greater) that any disorder of the spine or knees was aggravated by (i.e. permanently made worse) any service-connected disability (to specifically include a seizure disorder).  Why or why not?

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note:  The requested opinions on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.

A complete rationale for the requested opinion, accompanied by supporting medical data and analysis, shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of the Veteran's service-connected seizure disorder.  The claims file must be made available to, and be reviewed by, the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.  The examiner is asked to provide the following:

(a)	Identify the current frequency and severity of the Veteran's seizures, as well as the nature and severity of his disorder prior to entrance to military service.  Importantly, a major seizure is characterized by generalized tonic-clonic convulsion with unconsciousness.  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).  The Board encourages the examiner to make such distinctions in the comment section if the disability benefits questionnaire does not allow for such specificity.

(b)	The examiner should also describe the impact of the Veteran's seizure disorder on his occupational and social functioning, and should state whether the Veteran's service-connected disability so functionally limits the Veteran that he is unable to secure or follow a substantially-gainful occupation by reason of his service-connected disability.    

If the Veteran is deemed able to work, the examiner should state what type of work and what accommodations would be needed due to service-connected disabilities, and whether the Veteran's current occupation, if applicable, meets these criteria.

3.  After completing the above actions, and any other indicated development, the Veteran's claims must be re-adjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after they have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


